Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 1 of 13 PageID# 185



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

DOUGLAS M. LOY,                                 )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )       Case No. 1:18-cv-1162
                                                )        LO/JFA
THE DIOCESE OF ARLINGTON, et. al.               )
                                                )
                        Defendants.             )
                                                )

      DEFENDANTS’ FED. R. CIV. P. 26(a)(3) FINAL DISCLOSURES FOR TRIAL

        COME NOW the defendants, by counsel, pursuant to Fed. R. Civ. P. 26(a)(3), and set forth

their identification of witnesses and exhibits for trial. Pursuant to Rule 26(a)(3)(A), these pretrial

disclosures will be provided to the plaintiff’s counsel prior to the pretrial conference scheduled for

Friday, June 28, 2019 at 1:30 p.m., and will be electronically filed with the court prior to the pretrial

conference.

I.      NAME OF EACH WITNESS EXPECTED TO BE PRESENTED:

        F.R.C.P. 26(a)(3)(A)(I):

        1.      Father Frederick Edlefsen.

        2.      Mrs. Jennifer Kuzdzal.

        3.      Mts. Kris Carr.

        4.      Mrs. Claire Bournigal.

        5.      Terri Eichner, Ph.D.

        6.      Ms. Kara LaGrassa.

        7.      Heidi Capelli, BSN, RN.

        8.      Mr. Ian Handerhan.
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 2 of 13 PageID# 186



        9.      Ms. Sara James.

        10.     Ms. Teresa M. D’Elia.

        11.     Ms. Dana Brooks.

        12.     Ms. Jennifer Bigelow.

        13.     Ms. Monica Balroop.

        14.     Kristin Filpi.

        15.     Father Tom Ferguson.

        16.     Maureen Egan.

        17.     Michelle McGrath.

        18.     Sophia Dewchter.

        19.     Sean Sullivan.

        20.     Lee Morris.

        21.     Amanda Fallon.

        22.     Cathleen Ueland.

        23.     Joan Biehler.

        24.     Defendant reserves the right to play videotaped and/or read from designated portions

of the plaintiff’s discovery deposition at trial.

        25.     Any witness identified by the plaintiff to whom no objection is noted by the

defendants.

II.     NAME OF EACH WITNESS WHO MAY BE CALLED:

        F.R.C.P. 26(a)(3)(A)(ii):

        1.      Mr. Dave Gallina.

        2.      Madison Fleming.

                                                    2
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 3 of 13 PageID# 187



       3.      Mark and/or Suzanne Fleming.

       4.      Gia Enderele.

       5.      Rita and/or Guy Enderele.

       6.      Edwidge Badey.

       7.      Laure-Ann Badey.

III.   DESIGNATION OF WITNESSES WHOSE TESTIMONY IS EXPECTED TO BE
       PRESENTED BY DEPOSITION

       1.      Plaintiff, Douglas Loy, pursuant to Fed. R. Civ. P. 32(a)(C)(3) designated portions

of his discovery videotaped deposition to be played and/or read during the defendants’ case in chief.


IV.    IDENTIFICATION OF EACH DOCUMENT OR OTHER EXHIBIT:
       F.R.C.P. 26(a)(3)(A)(iii):

       1.      Plaintiff’s contract of employment signed April 25, 2017.

       2.      Plaintiff’s contract of employment signed May 9, 2016.

       3.      Plaintiff’s contract of employment signed April 30, 2015.

       4.      Catholic Diocese of Arlington Employee Policy Manual dated August 1, 2017.

       5.      St. Agnes Faculty Handbook dated 2017-2018.

       6.      Email from Loy to multiple recipients and exchanges, June 6-7, 2016.

       7.      Plaintiff’s personal statement submitted with application for employment.

       8.      Plaintiff’s request to renew Advanced Catechist Certification dated April 4, 2016.

       9.      Plaintiff’s Advanced Catechist Certification issued April 4, 2016.

       10.     Goal Setting Process document dated 2009-2010.

       11.     Goal Setting Process document dated 2010-2011.

       12.     Goal Setting Process document dated 2011-2012.


                                                 3
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 4 of 13 PageID# 188



         13.   Goal Setting Process document dated 2012-2013.

         14.   Goal Setting Process document dated 2013-2014.

         15.   Goal Setting Process document dated 2014-2015.

         16.   Goal Setting Process document dated 2015-2016.

         17.   Goal Setting Process document dated 2016-2017.

         18.   St. Agnes School Grade 8 Composition Book of student in Loy’s religion class.

         19.   Virginia Catholic Education Association Bachelor of Arts dated July 6, 2017.

         20.   Living Stations Class of 2015 photograph.

         21.   Stations Experiential by D. Michael Loy.

         22.   Teaching Chart by plaintiff Loy.

         23.   The 5 Identifiers of Civilization utilized by plaintiff Loy for classes including religion

class.

         24.   Email dated October 18, 2013 from plaintiff to Assistant Principal with course

syllabus.

         25.   7th Grade History syllabus.

         26.   8th Grade History syllabus.

         27.   8th Grade Religion class syllabus.

         28.   8th Grade Religion syllabus.

         29.   8th Grade Religion syllabus.

         30.   Teaching tool developed by plaintiff Loy.

         31.   Photograph of Loy’s classroom, room 238.

         32.   Loy’s schedule last year of employment.

         33.   Open house and other documents.

                                                   4
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 5 of 13 PageID# 189



      34.   Loy’s prepared Christian Professional Formation Standards and other topics.

      35.   Email from Loy to full staff dated April 24, 2017.

      36.   Email exchanges May 26-30, 2017.

      37.   Email exchanges February 1-2, 2017.

      38.   Email from Loy to Ms. Carr dated February 24, 2017.

      39.   Email exchanges March 22-23, 2017.

      40.   Email from Loy to full staff dated April 11, 2017.

      41.   Email communication from Loy to Ms. Carr dated September 18, 2017.

      42.   Email exchange between Ian Handerhan and Douglas Loy dated June 26, 2017.

      43.   Emails exchanged between Loy and Kuzdzal dated September 4, 2017.

      44.   Email from Ms. Carr to Loy dated September 4, 2017.

      45.   Emails exchanged September 4-6, 2017.

      46.   Email from Bournigal to Carr, September 18, 2017.

      47.   Email from Loy to Ms. Carr dated September 18, 2017.

      48.   Email from Loy to Ms. Carr and Ms. Kuzdzal dated September 19, 2017.

      49.   Email from Loy to Ms. Carr and Ms. Kuzdzal dated September 19, 2017.

      50.   Emails exchanged September 19, 2017.

      51.   Emails exchanged September 19, 2017.

      52.   Emails exchanged September 19, 2017.

      53.   Emails exchanged September 19-20, 2017.

      54.   Email from Loy to Kuzdzal dated September 20, 2017.

      55.   Email from Loy to Kuzdzal dated September 21, 2017.



                                             5
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 6 of 13 PageID# 190



      56.   Email from Loy to Carr and Kuzdzal dated September 26, 2017.

      57.   Email from Loy to Carr and Kuzdzal dated September 26, 2017.

      58.   Email from Loy to Carr and Kuzdzal dated September 26, 2017.

      59.   Emails exchanged September 26, 2017.

      60.   Emails exchanged September 26-27, 2017.

      61.   Emails exchanged September 27, 2017.

      62.   Emails exchanged September 28, 2017.

      63.   Email from Loy to Kuzdzal dated September 28, 2017.

      64.   Email from Carr to pastor dated September 28, 2017.

      65.   Emails exchanged September 27-28, 2017.

      66.   Emails exchanged October 10, 2017.

      67.   Emails exchanged October 18-19, 2017.

      68.   Emails exchanged October 17-18, 2016.

      69.   Emails exchanged October 31-November 1, 2017.

      70.   Email from Loy to Carr dated November 1, 2017.

      71.   Email from Loy to Carr and Kuzdzal, October 18, 2017 with Carr’s notes.

      72.   Email from Dave Gallina to Kuzdzal, November 16, 2018.

      73.   Carr’s notes related to May 19, 2012 meeting with Loy.

      74.   Email from Sara James to Carr and Kuzdzal, September 13, 2012.

      75.   Carr’s notes from September 22, 2017 meeting with Loy.

      76.   Carr’s notes from September 26, 2017 telephone call.

      77.   Carr’s notes from September 29, 2017 re: Loy’s meeting with pastor.



                                            6
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 7 of 13 PageID# 191



      78.   Carr’s notes from January 16, 2018 related to Loy’s communications to Carr.

      79.   Carr’s notes from February 1, 2018 related to meeting with Loy.

      80.   Emails exchanged November 1, 2017.

      81.   Letter from Claire Bournigal to Ms. Carr dated November 2017.

      82.   Email from Heidi Capelli to Ms. Carr dated November 8, 2017.

      83.   Emails exchanged November 27-28, 2017.

      84.   Emails exchanged November 30, December 4, 2017.

      85.   Emails exchanged December 13, 2017.

      86.   Emails exchanged December 13, 2017.

      87.   Email from Father Edlefsen to full staff dated January 10, 2018.

      88.   Email from Ms. Carr to Loy dated January 18, 2018.

      89.   Email exchanges February 13-14, 2018 with attachments.

      90.   Emails exchanged January 18-19, 2018.

      91.   Emails exchanged January 21-22, 2018.

      92.   Emails exchanged January 22, 2018.

      93.   Emails exchanged January 22, 23, 24, 2018.

      94.   Emails exchanged January 25, 2018.

      95.   Written letter/document from Kara LaGrassa to Ms. Carr dated January 30, 2018.

      96.   Emails exchanged February 1, 2018.

      97.   Email from Loy to Carr and Kuzdzal dated February 12, 2018.

      98.   Emails exchanged February 14, 2018.

      99.   Emails exchanged February 14, 2018.



                                             7
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 8 of 13 PageID# 192



      100.   Email from Loy to upper school staff dated February 20, 2018.

      101.   Emails exchanged February 20, 2018.

      102.   Emails exchanged February 21, 2018.

      103.   Emails exchanged February 21, 2018.

      104.   Email from Loy to Carr and Kuzdzal dated February 21, 2018.

      105.   “Documentation 2/21/18 3:15 p.m.” from teacher witness submitted to Ms. Carr.

      106.   Email from Bournigal to Carr dated February 22, 2018.

      107.   Email exchange dated February 22, 2018.

      108.   Letter from Bournigal to Ms. Carr dated February 23, 2018.

      109.   Emails exchanged February 21, 2018.

      110.   Email from Kuzdzal to Carr dated February 22, 2018.

      111.   Photographs of Loy’s classroom after move-out.

      112.   Photographs of Loy’s classroom after move-out.

      113.   October 25, 2016 classroom observation form.

      114.   March 10 classroom observation form.

      115.   October 26 classroom observation form.

      116.   May 3, 2017 classroom observation form.

      117.   October 30, 2017 classroom observation form.

      118.   Photograph - Loy 000122.

      119.   Excerpts from St. Agnes School yearbook.

      120.   Email communications dated January 18, 21, 2019 - Loy 000296.

      121.   Email exchange February 3, 2012.



                                             8
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 9 of 13 PageID# 193



      122.   Email from Loy to Carr and Kuzdzal, March 16, 2012.

      123.   March 12, 2012 email with attachments from Loy to Carr and Kuzdzal.

      124.   Email from Sara James to Carr, March 16, 2012.

      125.   Email exchange September 13, 2012 and Carr’s handwritten notes.

      126.   Email from Sara James to Carr, November 13, 2012.

      127.   Email from Loy to Carr, March 14, 2013.

      128.   Email from Sara James to Carr, January 26, 2014.

      129.   Email exchanges February 25-26, 2014.

      130.   Email exchanges April 2-4, 2014.

      131.   Document provided to Carr re: Loy’s unprofessional behavior 2013-2014.

      132.   Emails exchanged September 5-6, 2013.

      133.   Email from Loy to Carr, Kuzdal and Mrs. Conlin, September 11, 2013.

      134.   Emails exchanged November 7-8, 2012.

      134.   Emails exchanged November 7-8, 2012.

      135.   Emails exchanged September 23, 2013.

      136.   Emails exchanged October 6-7, 2013.

      137.   Emails exchanged October 25, 28, 2013.

      138.   Emails exchanged November 21, 25, 2013.

      139.   Email from Loy to Carr, January 24, 2014.

      140.   Email from Loy to Carr, January 26, 2014.

      141.   Email from Loy to Carr and Kuzdzal, February 12, 2014.

      142.   Email from Loy to multiple individuals, February 27, 2014.



                                             9
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 10 of 13 PageID# 194



      143.   Emails exchanged February 27-28, 2014.

      144.   Emails and postings, September 2014.

      145.   Email from Loy to Carr and Kuzdzal, November 13, 2014.

      146.   Email from Loy to Carr, November 14, 2014.

      147.   Email from Loy to Carr, November 14, 2014.

      148.   Emails exchanged December 2, 2014.

      149.   Emails exchanged December 15, 2014.

      150.   Emails exchanged February 18, 2015.

      151.   Email from Loy to staff, February 27, 2015.

      152.   Emails exchanged March 12, 2015.

      153.   Email from Loy to all staff, March 19, 2015.

      154.   Emails exchanged March 20, 22, 2015.

      155.   Emails exchanged May 7, 2015.

      156.   Emails exchanged August 18, 2015.

      157.   Emails exchanged August 27, 2015.

      158.   Emails exchanged September 9, 2015.

      159.   Emails exchanged September 16-17, 2015.

      160.   Emails exchanged September 16-17, 2015.

      161.   Emails exchanged September 17, 2015.

      162.   Emails exchanged September 22-24, 2015.

      163.   Emails exchanged September 26, 28, 2015.

      164.   Emails exchanged October 2, 2015.



                                             10
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 11 of 13 PageID# 195



      165.   Emails exchanged November 12, 2015.

      166.   Email from Loy to Carr, November 18, 2015.

      167.   Email from Loy to Carr, December 3, 2015.

      168.   Email from Loy to staff, December 4, 2015.

      169.   Emails exchanged December 7, 2015.

      170.   Emails exchanged December 18, 2015.

      171.   Emails exchanged January 11, 12, 2016.

      172.   Emails exchanged January 14, 2016.

      173.   Emails exchanged January 27, 2016.

      174.   Emails exchanged February 8, 2016.

      175.   Email from Loy to staff, February 11, 2016.

      176.   Emails exchanged March 23, 2016.

      177.   Emails exchanged April 1, 2, 3, 2016.

      178.   Emails exchanged April 7, 2016.

      179.   Emails exchanged April 7-8, 2016.

      180.   Emails exchanged April 27-28, 2016.

      181.   Email from Loy to Carr, June 6, 2016.

      182.   Emails exchanged June 7, 2016.

      183.   Emails exchanged June 8, 2016.

      184.   Email from Loy to Carr and Kuzdzal, June 17, 2016.

      185.   Emails exchanged September 12, 2016.

      186.   Emails and/or postings dated November 2016.



                                              11
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 12 of 13 PageID# 196



       187.    Emails exchanged December 1-2, 2016.

       188.    Defendants reserve the right to introduce as well as cross-examine the plaintiff and/or

his healthcare providers about that provider’s records or notes. All such medical records and notes

are subject to a Protective Order at this time and will not be identified specifically or copied and

reproduced herein. However, copies of all medical records or documentation received in response

to third party subpoena have been produced to plaintiff’s counsel.

       189.    Any exhibit identified by the plaintiff to which no objection is noted by the

defendants.


                                              THE DIOCESE OF ARLINGTON and
                                              ST. AGNES CATHOLIC SCHOOL

                                              By Counsel


           /s/
Julia B. Judkins, VSB No. 22597
Heather K. Bardot, VSB No. 37269
BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
Telephone:     (703) 385-1000
Facsimile:     (703) 385-1555
jjudkins@bmhjlaw.com
hbardot@bmhjlaw.com
Counsel for Defendants




                                                 12
Case 1:18-cv-01162-LO-JFA Document 19 Filed 06/27/19 Page 13 of 13 PageID# 197



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 27, 2019, I electronically filed the foregoing pleading with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing (NEF)
and will deliver disc with copies of all exhibits to plaintiff’s counsel at the hearing:

                       Jeremy Greenberg, Esq., VSB #86165
                       1100 Connective Avenue, N.W., Suite 920
                       Washington, D.C. 20036
                       (202) 293-0015 (telephone)
                       (202) 293-0115 (facsimile)
                       jgreenberg@benefitcounsel.com
                       Counsel for Plaintiff


                                                                   /s/
                                                      Julia B. Judkins, VSB No. 22597
                                                      BANCROFT, McGAVIN, HORVATH
                                                        & JUDKINS, P.C.
                                                      9990 Fairfax Boulevard, Suite 400
                                                      Fairfax, Virginia 22030
                                                      Telephone:     (703) 385-1000
                                                      Facsimile:     (703) 385-1555
                                                      jjudkins@bmhjlaw.com
                                                      Counsel for Defendants




                                                 13
